Citation Nr: 1627163	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-40 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for pancreatitis, to include residuals thereof.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1997 to January 1999, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in May 2015.

The issue of entitlement to service connection for right ear hearing loss was also remanded in May 2015, but was subsequently granted in full by the Agency of Original Jurisdiction (AOJ).  Accordingly, that issue is no longer for appellate consideration.

The Board notes that VA treatment records have been added to the record since the case was last adjudicated by the AOJ.  However, as the records pertain only to the Veteran's service-connected kidney stone disability, and not to his claim for pancreatitis, the Veteran is not prejudiced by a decision at this time. 


FINDING OF FACT

A current disability of pancreatitis or residuals thereof has not been shown during the course of the appeal.


CONCLUSION OF LAW

The criteria for service connection for pancreatitis or residuals thereof have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify was satisfied by an April 2009 letter.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.

The Board notes that its May 2015 remand ordered additional development.  Primarily, the AOJ was ordered to provide the Veteran with a new VA examination, which took place in December 2015, and which the Veteran's representative has alleged is inadequate because the examiner did not conduct any medical tests to determine whether or not the Veteran had a current diagnosis of pancreatitis, despite the remand instruction that "all necessary tests should be conducted."  Primarily, the Board notes that the Veteran does not even allege that he currently suffers from pancreatitis, or that he has experienced a recurrence of the disease since service.  Furthermore, in general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Additionally, the allegation relates to the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether diagnostic tests have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  Finally, neither the Veteran nor his representative have identified any particular test that was not but should have been performed.  The examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the remand instructions requested an opinion regarding the etiology of "any current pancreatitis and/or residuals of pancreatitis", no such opinion was possible in the absence of a current disability.  Accordingly, the Board finds that the December 2015 examination is adequate.

Additionally, because the Veteran's representative had alleged that two examination reports from the Veteran's Reserves service may have been missing from the claims file, the AOJ was ordered to attempt to obtain any missing STRs and associate them with the record, and notify the Veteran if such records did not exist or could not be located.  Upon review, the Board finds that record reflects that the AOJ only attempted to obtain records by contacting one location once, and did not receive a response or notify the Veteran of action taken.  However, the Board also finds that there is no question as to whether the Veteran had an in-service occurrence with respect to the issue on appeal and, instead, the appeal turns on whether or not the Veteran has a current disability.  As the Veteran does not even allege that he has a current disability, there is no dispute of fact, and the missing STRs, from before the Veteran had an episode of pancreatitis, could not shed any light on whether or not the Veteran has a current disability.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that he should be awarded service connection for pancreatitis as he experienced the condition during active duty service, and it may return in the future.  He reports that he has not experienced any bouts or residuals of pancreatitis since service.

With respect to whether the Veteran has a current disability, the evidence does not reflect, and the Veteran does not allege, that he currently suffers from pancreatitis or residuals thereof or has experienced any recurrence of pancreatitis at any time during the pendency of the appeal or since service.  When the Veteran first underwent VA examination in June 2009, the VA examiner noted that the Veteran stated that he had not had a recurrence of pancreatitis after the first incidence in service, and had not had a recurrence since separation.  He was on no treatment or medication to treat or prevent pancreatitis.  The examiner opined that the Veteran had experienced an acute episode of pancreatitis in service, which had resolved with no recurrence or residuals.  While the Veteran asserted that he continued to experience kidney stones related to his pancreatitis, the examiner found that the two conditions were unrelated and the Veteran was subsequently awarded service connection for kidney stones on a direct basis.  The examiner also found that the Veteran had no known residuals of pancreatitis. 

When the Veteran again underwent VA examination in December 2015, the examiner noted that the Veteran had no symptoms, signs, or findings attributable to a pancreas condition or residuals thereof.  The examiner opined that there was no objective clinical evidence to establish a current acute or chronic pancreatitis conditions, or residuals thereof, and noted that the evidence affirmed that an acute pancreatitis condition was treated and resolved without evidence or residuals in 1998.

The Veteran's medical records in evidence reflect notations of a history of pancreatitis, but no current findings of pancreatitis or residuals.

The Board notes and has considered the Veteran's concern that his pancreatitis may one day return.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Although the Veteran has claimed entitlement to service connection based on his in-service pancreatitis, in the absence of competent evidence showing a current diagnosis, service connection for pancreatitis cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the event that pancreatitis does recur, the Veteran may submit new and material evidence to reopen his claim for service connection.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for pancreatitis is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for pancreatitis, to include residuals thereof, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


